Citation Nr: 0941295	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for radiculopathy of 
the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant reportedly served on active duty from September 
1983 to July 1987.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In August 2004, the appellant testified before a hearing 
officer at the RO.  The appellant failed to appear for a May 
2007 Board hearing at the RO.  He neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  See 38 C.F.R. § 20.702(d) 
(2009) (When an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case will 
then be processed as though the request for a hearing had 
been withdrawn).  

In an October 2007 decision, the Board denied service 
connection for radiculopathy of the right upper extremity.  
The remaining issues on appeal-entitlement to service 
connection for a cervical spine disability with radiculopathy 
of the left upper extremity-were remanded to the RO for 
additional evidentiary development.  As set forth in more 
detail below, another remand of this matter is unfortunately 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

In September 2009 written arguments, the appellant's 
representative raised the issue of entitlement to an 
increased rating for a service-connected lumbar spine 
disability.  This matter has not as yet been adjudicated.  
Inasmuch as it is not inextricably intertwined with the 
issues now before the Board on appeal, it is referred to the 
RO for appropriate action.



REMAND

The appellant seeks service connection for a cervical spine 
disability with radiculopathy of the left upper extremity.  
The evidence does not show, nor does the appellant contend, 
that his cervical spine disability with left radiculopathy is 
causally related to his active service or any incident 
therein.  Rather, he contends that his cervical spine 
disability with radiculopathy of the left upper extremity is 
causally related to his service-connected lumbar spine 
disability, lumbar spinal stenosis with degenerative disc 
disease and spondylolisthesis, L4-5, status post laminectomy 
and L4-L5 fusion.  

In October 2007, the Board remanded the matter to the RO for 
the purposes of obtaining a medical opinion regarding the 
relationship, if any, between the appellant's cervical spine 
disability with left radiculopathy and his service-connected 
lumbar spine disability.  

Pursuant to the Board's remand instructions, the appellant 
underwent VA medical examinations in May and July 2009.  The 
May 2009 VA medical examiner, who identified himself as a 
board certified orthopedic surgeon, concluded that the 
appellant's cervical spine condition, including radiculopathy 
of the left upper extremity, is not proximally due to or the 
result of his service-connected low back disability, nor is 
it aggravated by the appellant's service-connected low back 
disability.  On the other hand, the July 2009 VA medical 
examiner indicated that it was his opinion that the 
appellant's cervical spine disability is as likely as not 
related to his service-connected low back disability "in 
addition to the natural progression of the cervical spine 
age-related disease."  

Unfortunately, neither examiner provided a rationale for his 
opinion or otherwise explained the medical basis for his 
conclusions.  The United States Court of Appeals for Veterans 
Claims (Court) has set forth "important, guiding factors to 
be used by the Board in evaluating the probative value of 
medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2008).  One of the most important factors 
to be considered is the examiner's reasoning.  Indeed, the 
Court has held that a medical opinion is not entitled to any 
weight "if it contains only data and conclusions."  

In light of the examiners' failure to provide a rationale for 
their respective conclusions, the Board is unable to fully 
evaluate the probative value of these conflicting medical 
opinions.  Thus, another remand is unfortunately necessary 
for the purposes of obtaining another medical opinion.  38 
C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2007) (discussing the four elements to 
consider in determining whether a VA medical examination must 
be provided).

In addition, the Board notes that the record on appeal 
contains conflicting information regarding the dates of the 
appellant's period of active service.  He reports that he 
served on active service from September 1983 to July 1987 and 
his service treatment records seem to correspond to this 
period.  The record on appeal, however, also contains a 
certification of military service showing active service 
dates of September 1983 to September 1989.  The RO has not 
yet verified the dates of the appellant's period of active 
service.  To ensure that the appellant receives every 
possible consideration, this should be accomplished on 
remand.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to 
obtain relevant records from a Federal department or agency, 
including records from the service department.  VA may only 
end efforts to obtain such records if it is concluded that 
the records sought do not exist or that further attempts to 
obtain them would be futile).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service 
department and request verification of 
the appellant's period of active service.  
If the service department indicates that 
the appellant's period of active service 
is greater than that previously reported, 
the RO should ensure that service 
treatment records corresponding to his 
complete period of active service are of 
record.

2.  The appellant should then be afforded 
a VA medical examination for the purpose 
of determining the etiology of his 
current cervical spine disability with 
radiculopathy of the left upper 
extremity.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any current 
cervical spine disability and/or 
radiculopathy of the left upper extremity 
is causally related to or aggravated by 
his service-connected lumbar spine 
disability.

In providing this medical opinion, the 
examiner should be asked to state his or 
her area of expertise and provide a clear 
rationale for all opinions rendered, 
including a discussion of the facts and 
medical principles involved.  

3.  Thereafter, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


